DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 4-6, filed 11/30/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Lusk et al. U.S. Patent No. 4,666,659 discloses a container for radioactive waste comprising: a steel outer wall 21 (“an outer shell 21 preferably formed of 2" stainless steel plate” [col. 4; lines 54-56]) a steel inner wall 20 (“an inner tubular member, or shell, 20, preferably formed of 1" stainless steel plate” 
Schweitzer et al. U.S. Patent No. 4,935,943 discloses a container for radioactive waste comprising “carbon steel drums lined with lead or concrete” [col. 3; lines 29-32] modified wherein the radiation shielding abilities of the container are improved through 2)” [col. 5; line 55 – col. 6; line 1] (where SiO2 is quartz). However, Schweitzer does not disclose that the container includes a pressure relief valve configured to evacuate gases from a layer of lead contained between two steel walls.
Singh U.S. PGPUB No. 2010/0272225 discloses a cask for transporting radioactive waste wherein an “annular gap 32 between the inner shell 30 and the intermediate shell 20 is preferably filled with a radiation-absorbing material, such as lead” [0042] and the outer shell is made of steel [0056] and the inner shell is made of steel [0043] and Singh discloses that “Also located in the primary lid 14 are one or more primary lid vent/drain blocks 83 housing vents” [0062]. However, there is no disclosure that these vents evacuate gases from the layer of lead between the two steel walls.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a container for radioactive waste comprising: a pressure relief valve configured to evacuate gases from a layer of lead contained between two steel walls; and an inner vessel coated at least partially with quartz sand between the steel inner wall of a vessel wall.

Regarding dependent claims 2-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881